Citation Nr: 0924394	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service form April 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  In the decision, the RO granted 
service connection for PTSD, and assigned a 10 percent 
initial rating.  Later, the RO raised the rating to 50 
percent.

The Veteran testified in support of his appeal at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
February 2007.  

In a decision of May 2007, the Board denied entitlement to a 
schedular rating higher than 50 percent, and remanded the 
claim for a higher rating on an extra-schedular basis.  The 
case has now been returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.321(b) (2008), an extra-schedular 
evaluation may be assigned in exceptional cases where the 
schedular evaluations are found to be inadequate.  The 
governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Such ratings may be assigned by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service upon field station submission.  

The Veteran has raised the issue of entitlement to a rating 
higher than 50 percent for his PTSD on an extra-schedular 
basis.  In support of his claim for an extra-schedular rating 
for PTSD, the Veteran has submitted a written statement from 
a VA staff psychiatrist dated in July 2008.  

In the letter, the psychiatrist discussed the Veteran's PTSD 
symptoms and stated that "It is my clinical opinion that 
[the Veteran] is not able to sustain gainful employment due 
to the severity of his symptoms and that this condition is 
unlikely to improve in the future.  I believe he is totally 
and permanently unable to work."  

The evidence submitted by the Veteran suggests that there may 
be marked impairment with employment.  In light of this, 
submission to the Director, Compensation and Pension Service 
or the Under Secretary for Benefits for extra-schedular 
consideration under 38 C.F.R. § 3.321 (b)(1) is required. 

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's case to the 
Director of the Compensation and Pension 
Service or the Under Secretary for 
Benefits to consider the claim for an 
extra-schedular rating for the service-
connected PTSD.  

2.  If the extraschedular rating for PTSD 
is denied, the Veteran should be provided 
a supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




